DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claim is for a computer readable storage medium storing at least one computer program which encompasses non-statutory subject matter.  The specification is silent on the meaning of storage medium and therefore takes on an ordinary meaning to one of ordinary skill in the art which would include transitory signals.  Applicant can state it is non-transitory computer readable storage medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2021/0058952, hereinafter Li) and in view of Park et al (EP 3399822A1, hereinafter Park).

Regarding claim 1, Li discloses a method of transmitting a physical uplink shared channel (PUSCH) by a user equipment (UE) in a wireless communication system, the method comprising: receiving an uplink grant for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188]); transmitting a configured grant (CG)-PUSCH and transmitting the DG-PUSCH based on the UL grant, wherein the DG-PUSCH is transmitted without a gap after the CG-PUSCH is transmitted (transmitting GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); 			but not explicitly based on first frequency resources for the DG-PUSCH being equal to second frequency resources for the CG-PUSCH or the first frequency resources being a subset of the second frequency resources.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after the configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Park in the system of Li in order to support scheduling scheme and transmission between a UE and BS in the unlicensed band.
Regarding claims 2 and 7, Li discloses the method/apparatus of claim 1/6, but not wherein the transmitting the CG-PUSCH includes: performing a listen-before-talk (LBT) operation for transmitting the CG-PUSCH, and transmitting the CG-PUSCH based on a result of performing the LBT operation, and wherein the transmitting the DG-PUSCH includes: transmitting the DG-PUSCH without performing the LBT operation.  Chen discloses performing LBT for the first PUSCH (which is the configured grant PUSCH or PUSCH #2 in Li) and does not perform LBT for the second PUSCH (which is the CB PUSCH or PUSCH #1 in Li), Para [0306]/Fig. 25.
Regarding claims 3 and 8, Li discloses the method/apparatus of claim 1/6, wherein a starting symbol of the DG-PUSCH and an ending symbol of the CG-PUSCH are continuous on a time axis (Li discloses the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095] and Chen also discloses transmitting the second PUSCH in the next sub-frame after the first PUSCH without performing LBT again, Para [0306]).
Regarding claims 5 and 10, Li discloses the method/apparatus of claim 1/6, wherein the transmission of the DG-PUSCH is scheduled after the transmission of the CG-PUSCH (second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]).
Regarding claim 6, Li disclose an apparatus (UE, Fig. 8) for transmitting a physical uplink shared channel (PUSCH) in a wireless communication system, the apparatus comprising: at least one processor (processor, Fig. 8); and at least one computer memory (memory, Fig. 8) operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving an uplink grant for scheduling a dynamic grant (DG)-PUSCH (uplink grant is received for GB PUSCH, Para [0188]); transmitting a configured grant (CG)-PUSCH; and transmitting the DG-PUSCH based on the UL grant, and wherein the DG-PUSCH is transmitted without a gap after the CG-PUSCH is transmitted (transmitting GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but not explicitly based on first frequency resources for the DG-PUSCH being equal to second frequency resources for the CG-PUSCH or the first frequency resources being a subset of the second frequency resources.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 11, Li discloses a computer readable storage medium storing at least one computer program comprising instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 1 (computer readable medium, Para [0105]).
Regarding claim 12, Li discloses a method of receiving a physical uplink shared channel (PUSCH) by a base station (BS) in a wireless communication system, the method comprising: transmitting an uplink grant for scheduling a dynamic grant (DG)-PUSCH (uplink grant is transmitted for GB PUSCH, Para [0188]); receiving a configured grant (CG)-PUSCH and receiving the DG-PUSCH based on the UL grant, wherein the DG-PUSCH is received without a gap after the CG-PUSCH is transmitted (receiving GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but does not disclose based on first frequency resources for the DG-PUSCH being equal to second frequency resources for the CG-PUSCH or the first frequency resources being a subset of the second frequency resources.  Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 13, Li discloses a base station (BS, Fig. 10) for receiving a physical uplink shared channel (PUSCH) in a wireless communication system, the BS comprising: at least one transceiver; at least one processor (transceiver, Para [0397] and processor, Fig. 10); and at least one computer memory (memory, Fig. 10) operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: transmitting, through the at least one transceiver, an uplink grant for scheduling a dynamic grant (DG)-PUSCH (uplink grant is transmitted for GB PUSCH, Para [0188]); receiving, through the at least one transceiver, a configured grant (CG)-PUSCH; and receiving, through the at least one transceiver, the DG-PUSCH based on the UL grant, and wherein the DG-PUSCH is received without a gap after the CG-PUSCH is transmitted (receiving GB PUSCH and GF PUSCH, Para [0173-174], second UL channel is transmitted and the first UL channel is immediately sent after the second UL channel has completed transmitting, Para [0391], where the configured grant is transmitted on the second UL channel and the dynamic grant is transmitted on the first UL channel, Para [0095]); but does not disclose based on first frequency resources for the DG-PUSCH being equal to second frequency resources for the CG-PUSCH or the first frequency resources being a subset of the second frequency resources. Li discloses PUSCH #1 (dynamic grant) and PUSCH #2 (configured grant) may completely overlap in the frequency domain, Para [0204].  Park discloses a second PUSCH is transmitted after a first PUSCH, in the next sub-frame without performing another LBT operation, Para [0306], where LBT performed before the first PUSCH gives the UE rights to transmit on the channel.  In view of the combination the dynamic PUSCH can be transmitted immediately after configured grant PUSCH without performing LBT again, as they are transmitted in the same frequency/channel.  
Regarding claim 14, Li discloses the apparatus of claim 6, further comprising: at least one transceiver (transceiver, Para [0395]).
Regarding claim 15, Li discloses the apparatus of claim 14, wherein the apparatus is a user equipment (UE, terminal device, Para [0392]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Park and in view of Saber et al (US 2021/0136565, hereinafter Saber, claiming priority date of provisional application 62/929,643).

Regarding claims 4 and 9, Li discloses the method/apparatus of claim 1/6, but not wherein at least one last symbol among symbols of the CG-PUSCH prior to the DG-PUSCH is dropped, based on first frequency resources being not equal to the second frequency resources and the first frequency resources being not a subset of the second frequency resources.  Saber discloses the DG-PUSCH can have priority over the CG-PUSCH, Para [0061], the UE can cancel the CG PUSCH, Para [0062], where dropping can happen when the two channels do not overlap in frequency but are close together in the time domain and it is too difficult for the UE to process both channels, Para [0013].  Also see page 2 in provisional application 62/929,643.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Saber in the system of Li in view of Park in order to improve communications by having the UE drop channels or stop processing lower priority channels that it does not have capability to process and transmit that overlap or too close together in the time domain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461